DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite, failing to conform with current U.S. practice.  They are replete with grammatical and idiomatic errors.  See below for a list of examples.  The list is not complete.  
Examples from claim 12:
1)  ‘in each supporting station being provided a pliers hinged to the rotary carousel’ is an awkward sentence.  
2)  ‘in such a way it assumes at least a first configuration in which the pliers is fixed’, “it” can make it confusing as to what is being referred to and “pliers is fixed’ is just not grammatically correct.
3)  “that means it cannot rotate about its hinge axis”, what element does “it” and “its” refer to, the element should be called out in the claim without the use of “it” and “its” to make it as clear as possible. 

e.g. Claim 14: 
4) “in such a way to elastically couple them and a second spring”, it is not readily clear what elements “them” referring, particularly calling out the elements in the claim instead of using the term “them” would make the claim clear.
e.g. claim 19:
4)  “part of said reactivating device extend above the rotary”, “extend” should be extends.
	The above is not represented to be a complete listing of all grammatical and idiomatic errors that may need correcting.
The claims include reference numerals as a part of the claim.  Reference numerals may only be in the claims where necessity compels their use.  “Where possible, claims are to be complete in themselves.”  “Incorporation by reference is a necessity doctrine, not for applicant’s convenience. See MPEP 2173.05(s).  A claim may incorporate by reference to a specific figure or table where there is no practical way to define the invention in words. MPEP 608.01 (VI).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9,415,951 to Fahldieck in View of U.S. Pub. 20120223468 to Baumgarte.

	With respect to claim 12, Fahldieck discloses a transfer star-wheel (col. 2, line 67) for containers (see numeral 6 in Fig. 5 and (col. 2, line 66)  ) of thermoplastic material (col. 4, lines 14-16), comprising: 

a rotary carousel (col. 7, line 64) bearing a plurality of supporting stations (see numeral 1 in Fig. 2  and col. 4, lines 16-18) for supporting the containers (6) by their neck (see numeral 6.1 in Fig. 5 and col. 4, line 1)), 

in each supporting station (1) being provided a pliers (see numeral 3 in Fig. 3 and col. 2, line 59) hinged to the rotary carousel (see numeral 2 in Fig. 4 wherein plate 2 is connected to the carousal and col. 8, line 64) at a hinge axis (G/A and see col. 3, lines 9-10) in such a way that it assumes at least a first configuration in which the pliers (3) is fixed, that means it cannot rotate about its hinge axis (see col. 2, lines 4-8, see also col. 7, lines 3 and 4, wherein 14 is a locking element), and 

a second configuration in which the pliers (3) can oscillate about its hinge axis (G/A), 

each pliers (3) comprising two jaws (see numeral 7 in Fig. 4 and col. 4, line 8) and a plate (see numeral 2 in Fig. 2 and col. 2, line 58) to which said jaws (7) are integrally fixed (see Fig. 2 and col. 3, lines 34-39), 

said plate (2) being hinged to the rotary carousel at said hinge axis (see axis G/A in Fig. 3 which runs through to 14 which is connected to the carousel through connection plate 2); 

a cam kinematic motion (see numeral 14 and roller 26 and cam 27 in Fig. 4 and col. 5, lines 33-39) that is operatively active on each pliers (see Fig. 5) for maintaining it in the first configuration, 

a reactivating device (see col. 3, lines 64-67) for each pliers (7), that comprises elastic means (see numeral 25 in Fig. 4 and col. 5, lines 59-66)) operatively active on the pliers (7) to bring it from the second to the first configuration following an accidental event that deactivated the pliers (the pliers 7 go from an activated state to inactive as set out above, the accidental event is ill defined but beyond that it is not a structural part of the claim).

Fahldieck does not teach wherein said cam kinematic motion comprises a roller coupled to a perimeter recess of said plate in such a way that said roller can slide on said perimeter recess.  Baumgarte teaches  said cam kinematic motion comprises a roller coupled to a perimeter recess of said plate in such a way that said roller can slide on said perimeter recess (see illustration below)

    PNG
    media_image1.png
    646
    529
    media_image1.png
    Greyscale
.
It would have obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Baumgarte with the disclosure of Fahldieck to provide placement of the grippers.  It is a matter of combining prior art elements according to known methods to yield predictable results.

Allowable Subject Matter
Claims 13-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651